Citation Nr: 0316616	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-06 173	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.


FINDINGS OF FACT

1.  A February 1970 RO rating decision denied the veteran's 
claim for service connection for a left knee condition.  
Although notified of that decision, he did not appeal.

2.  In November 1997, the RO found no new and material 
evidence to reopen his claim for service connection for a 
left knee disability.  The RO notified him of that decision, 
too, but he again did not appeal.

3.  The evidence received since the November 1997 RO decision 
is either cumulative or redundant of the evidence on file 
when the RO issued that decision or is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim concerning the left knee.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim for service connection for a left knee disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, what part of that evidence is to be provided by the 
claimant, and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
notified the veteran, in a January 1999 letter, of the 
evidence necessary to reopen his claim.  The veteran was also 
advised, in March 2001 and July 2002 letters, of the notice 
and duty to assist requirements under the VCAA-albeit in 
regard to other raised issues.  They are the very same 
requirements, though, as his current claim on appeal.  There 
is no indication that additional records need to be obtained, 
nor is there evidence that other development is necessary.  
Thus, no further assistance to the veteran is required to 
comply with the duty to assist him.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are of record, as well as his VA 
treatment records and submitted private treatment records.  
There is no indication that any pertinent obtainable evidence 
was not received.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

A February 1970 RO decision denied the veteran's claim for 
service connection for a left knee condition because there 
was no medical evidence of current disability.  Although duly 
apprised of that decision, he did not appeal.  

The only evidence of record at that time consisted of the 
veteran's service medical records and a VA compensation 
examination report.  His service medical records show 
numerous instances of treatment for left knee complaints, 
diagnosed as left knee degenerative arthritis by a December 
1968 X-ray study.  An October 1969 medical history report 
notes the veteran reported experiencing a "trick" or locked 
knee.  The accompanying separation examination report 
indicates that examination of the veteran's lower extremities 
was normal.  The December 1969 VA examination report shows no 
X-ray or clinical evidence of left knee orthopedic pathology.

In September 1993, the veteran submitted a claim alleging 
clear and unmistakable error (CUE) in the February 1970 
rating decision.  A November 1993 RO rating decision 
determined that the February 1970 decision did not constitute 
a reversible error.  Although notified, the veteran did not 
appeal the decision.

The veteran attempted to reopen his claim in May 1997.  A 
November 1997 RO rating decision found he had not submitted 
new and material evidence to reopen his claim.  The RO noted 
that the evidence, while new, did not etiologically link his 
present left knee disability to his military service.  The RO 
notified him of that decision, but he again did not appeal.

Evidence of record at that time included VA and private 
treatment records, dating from April 1982 to December 1994, 
showing left knee complaints in July 1984 and diminished left 
knee function in December 1994, subsequent to a 1990 civilian 
work-related injury.

The current claim to reopen was received in August 1998.  
Evidence submitted subsequent to the November 1997 rating 
decision includes ongoing VA and private treatment records, 
dating from May 1997 to August 2002, and the reports of 
VA compensation examinations conducted in November 2002 and 
January 2003.  The records show intermittent left knee 
complaints with July 1998 X-ray findings of compartmental 
arthritis in both knees.  

Analysis

Since the veteran-most recently-did not appeal the November 
1997 RO decision, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 
(2002).  His claim, then, cannot be reopened unless new and 
material evidence has been received since that decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  


The revised 38 C.F.R. § 3.156 contains a slightly different 
definition of what constitutes new and material evidence.  
But the revised regulation only applies to petitions to 
reopen that were filed on or after August 29, 2001.  The 
veteran filed his current petition to reopen his claim in 
August 1998, prior to this cutoff date, so the former 
definition of what constitutes new and material evidence is 
controlling.

Note also that evidence that is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  In determining 
whether evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992)

The Board must determine whether new and material evidence 
has been received since the RO's November 1997 decision 
because this preliminary determination affects the Board's 
legal jurisdiction to reach the underlying merits of the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
received, the analysis must end regardless of what the RO 
determined.  Id.  Indeed, analysis beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id., at 1384.

The Board finds that the evidence received since the November 
1997 RO decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
concerning the left knee.  The evidence is not both new and 
material.  The additional records submitted are merely 
duplicative or cumulative of the evidence available in 
November 1997.  These records do not include any medical 
opinion etiologically linking the veteran's left knee 
condition to his service in the military (including any 
injury in service).  These records also do not contain a 
medical opinion indicating that his left knee arthritis was 
initially manifest to a compensable degree within one year of 
his discharge from service.  Rather, they simply confirm a 
previously established fact, i.e., that he continues to have 
intermittent left knee complaints (pain, etc.) and has more 
recently been diagnosed with left knee arthritis.  Still 
missing, though, is a medical opinion causally linking his 
current left knee disability to service, and it already was 
acknowledged by the RO in November 1997 that he has a left 
knee disability.  Submitting additional evidence of this, 
then, is not new, much less material in the absence of the 
requisite medical nexus to service.  See Hickson v. West, 11 
Vet. App. 374, 378 (1998).

Furthermore, since the veteran is a layman, he does not have 
the necessary training and/or expertise, himself, to give an 
opinion on the issue of the cause of his current left knee 
impairment.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And his 
allegation today is the same as it was when the RO denied his 
claim previously, including in November 1997.  He always has 
contended that his left knee impairment is the result of his 
service in the military.  So merely reiterating this very 
same allegation is not new evidence.  See, e.g., Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Aside from that, his lay 
assertions, even if new, still would not be material.  See 
Pollard v. Brown, 6 Vet. App. 11, 12 (1993).  Consequently, 
his claim cannot be reopened.


ORDER

Since new and material evidence has not been submitted to 
reopen the claim for service connection for a left knee 
condition, the appeal is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

